DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 22 are objected to because of the following informalities: claims 21 and 22 are listed as “New” in the Amended Claims filed on 1/14/2021 and they are actually the same as the previous claim set filed on 8/20/2020.  Therefore, the claims should be listed as “Previously Presented”.  Appropriate correction is required.

Status of Claims
This action is in reply to the Amended Claims filed on 1/14/2021, wherein:
Claim 1 has been amended;
Claims 21, and 22 are new (see objection above);
Claims 2-20 have been cancelled; and
Claims 1, 21, and 22 are currently pending and have been examined.

Specification
Revisions to the specification filed on 1/14/2021 resolves the previous objections to pages 1 and 2 of the specification and the previous objection to the specification is withdrawn.

Claim Rejections - 35 USC § 112
Revisions to claim 1 resolves the previous rejection under 35 U.S.C. 112(b) and the previous rejection pursuant to 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system of tracking and ranking data transfers which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1, 21, and 22 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: a. tracking data transfers between the user processors, increase a first transfer value when a data transfer occurs a data providing processor and new data requesting processors, and increase a second data transfer value when a data transfer occurs between the data providing processor and data processing processors who previously requested at least one data transfer; b. track monetary values associated with data transfers occurring between the user processors, increase a first monetary value when the data transfer occurs between the data providing processor and new data requesting processors and increase a second monetary value when the data transfer occurs between the data providing processor and data requesting processors who previously requested at least one data transfer; c. determine data providing processor rank for a particular data transfer using the monetary values and data transfer values assigned to each data providing processor and associated with the particular data transfer; d. weigh the second data transfer value more heavily than the first monetary value when determine data providing processor rank; e. weigh the secondary monetary value more heavily than the first monetary value when determining data providing processor rank; f. only increase the second data transfer value when the data transfer occurring between the data providing processor and data requesting processors who previously requested at least one data transfer is of a same particular data transfer type as previous data transfer between the data providing processor and data requesting processors who previously requested at least one data transfer; g. only increase the first data transfer value when a particular monetary amount associated with a particular data transfer is equal or greater than a threshold amount associated with a particular data transfer is equal or greater than a threshold amount set by an operator of the control processor; h. upon receiving a request from one of the user processors to report data providing processors that provide the particular data transfer, report the data providing processors according to their rank for that particular data transfer.  Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since it recites commercial or legal interactions (data transfers and transactions between user processors for a monetary value are commercial or legal interactions).  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claim recites generic computer components such as “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; a set of programmed processors connected over a network”, nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 21, and 22 recite similar limitations as claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 21 and 22, the additional abstract ideas of: determine a geographical distance between a data providing processor and the data requesting processor; determine the data providing processor rank for a particular data transfer using the geographical distance; determine data providing processor rank for a particular data transfer using the price for the particular data transfer, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions because these describe the intermediate steps of the underlying process.  Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “a control processor”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; a set of programmed processors connected over a network”.  A plain reading of Figures 1-3, and associated descriptions in at least paras. 0002-0004, and 0023-0026 of the specification stating “the processors, display screens, and input devices may form personal or corporate computers or mobile devices such as smart phones or tablets” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; a set of programmed processors connected over a network” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
In dependent claims 21, and 22, the judicial exception is not integrated in to a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general line of the use of an abstract idea to a particular technological environment. 

Step 2B – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; a set of programmed processors connected over a network to perform the steps of: a. tracking data transfers between the user processors, increase a first transfer value when a data transfer occurs a data providing processor and new data requesting processors, and increase a second data transfer value when a data transfer occurs between the data providing processor and data processing processors who previously requested at least one data transfer; b. track monetary values associated with data transfers occurring between the user processors, increase a first monetary value when the data transfer occurs between the data providing processor and new data requesting processors and increase a second monetary value when the data transfer occurs between the data providing processor and data requesting processors who previously requested at least one data transfer; c. determine data providing processor rank for a particular data transfer using the monetary values and data transfer values assigned to each data providing processor and associated with the particular data transfer; d. weigh the second data transfer value more heavily than the first monetary value when determine data providing processor rank; e. weigh the secondary monetary value more heavily than the first monetary value when determining data providing processor rank; f. only increase the second data transfer value when the data transfer occurring between the data providing processor and data requesting processors who previously requested at least one data transfer is of a same particular data transfer type as previous data transfer between the data providing processor and data requesting processors who previously requested at least one data transfer; g. only increase the first data transfer value when a particular monetary amount associated with a particular data transfer is equal or greater than a threshold amount associated with a particular data transfer is equal or greater than a threshold amount set by an operator of the control processor; h. upon receiving a request from one of the user processors to report data providing processors that provide the particular data transfer, report the data providing processors according to their rank for that particular data transfer, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claim 1 is not patent eligible.  
In addition, dependent claims 21 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,595,041 to Wanker (hereinafter referred to as Wanker), in view of US 8700614 to Diller (hereinafter referred to as Diller).

In regards to claim 1, Wanker discloses a system comprising user (merchant applies to any provider of a good or service and consumer applies to any person or entity seeking information on a good or service, col. 4, lines 26-37) processors (consumers 14 access the server through the internet using a computer, wireless communication device, a personal data assistant, or other computer to initiate a query and receive a response from a query, col. 4, lines 12-25, fig. 1) and a control processor (server 12 connected to database 10 storing information related to products offered by merchant, col. 4, lines 17-20, fig. 1), the user processors coupled to input devices and display screens (fig. 6a shows a display screen for providing the merchant ranking to the consumer, col. 15, lines 11-16, fig. 6a) and associated with user accounts (consumers 14 access the server through the internet 16 using a computer, wireless communication device, a personal data assistant, or other computer to initiate a query and receive a response from a query, col. 4, lines 12-25, fig. 1), the user processors and the control processor connected over a network (server 12 receives queries from consumers 14 who access the server through the internet, col. 4, lines 12-25, fig. 1); a. the control processor programmed to track data transfers occurring between the user processors (category tags 416 indicate available categories of comparison information, such as security, on time delivery, customer satisfaction, environmental compliance, labor relations, etc., col. 10, lines 13-19, fig. 4b), increase a first data transfer value when a data transfer occurs (adjacent the category tags 416 are category weighting fields 417 for entering a specific weighting factor, col. 10, lines 13-41, fig. 4B) between a data providing processor and new data requesting processors, and increase a second data transfer value  when a data transfer occurs (adjacent the category tags 416 are category weighting fields 417 for entering a specific weighting factor, col. 10, lines 13-41, fig. 4B) between the data providing processor and data requesting processors who previously requested at least one data transfer; b. track monetary values (categories of comparison information for product information includes the product’s suggested retail price, col. 4, lines 55-67; product cost and shipping cost 412, fig. 4B) associated with data transfers (product specific information includes the products suggested retail price from the manufacturer and any discounts or incentives offered, col. 5, lines 3-20) occurring between the user processors (weighting factor customization pages lists comparison information relevant to a ranking of merchants offering a product in the comparison information fields 112, col. 9, lines 45-62), increase a first monetary value (categories of comparison information for product information includes the product’s suggested retail price, col. 4, lines 55-67; product cost and shipping cost 412, fig. 4B) when the data transfer occurs (fig. 4B shows the weighting factor customization page 410 which lists the comparison information potentially relevant to a ranking of merchants offering a product in the comparison information fields 412 along with weighting fields 413, col. 9, lines 45-65, fig. 4b) and increase a second monetary value (categories of comparison information for product information includes the product’s suggested retail price, col. 4, lines 55-67; product cost and shipping cost 412, fig. 4B) when the data transfer occurs (fig. 4B shows the weighting factor customization page 410 which lists the comparison information potentially relevant to a ranking of merchants offering a product in the comparison information fields 412 along with weighting fields 413, col. 9, lines 45-65, fig. 4b); c. determine data providing processor rank for a particular data transfer using the monetary values and data transfer values assigned to each data providing processor and associated with the particular data transfer (at step 507 the system applies the weighting factors to the corresponding comparison information from step 506 by multiplying the comparison information item by the percentage values of the weighting factors to calculate weighted comparison values that are summed for each merchant at step 508 to calculate an aggregate score for each corresponding merchant, col. 13, line 65 – col. 14, line 8); d. weigh the second data transfer value more heavily than the first data transfer value when determining data providing processor rank (system provides multiple paradigms where the weighting factors are chosen to maximize a particular preference set while still considering other factors in the merchant ranking, col. 10, lines 57-61); e. weigh the second monetary value more heavily than the first monetary value when determining data providing processor rank (system provides multiple paradigms where the weighting factors are chosen to maximize a particular preference set while still considering other factors in the merchant ranking, col. 10, lines 57-61); h. upon receiving a request from one of the user processors to report data providing processors that provide the particular data transfer (server 12 receives queries from consumers 14, requests comparison information and receives comparison information identifying all merchants offering the specified product as well as weighting factors to be applied to this information to produce a ranking or evaluation of each merchant’s offering of the product, col. 6, lines 43-62), report the data providing processors according to their rank for that particular data transfer (step 309 produces an aggregate score for each merchant which is the sum of the weighting factors applied to the relevant category of comparison information corresponding to the weighting factor and at step 310 the merchant aggregate values are compared to determine a ranking that is returned to the consumer as a ranking of merchants who are offering the goods the consumer has specified they are interested in purchasing at step 311, col. 7, lines 5-38); and g. only increase the first data transfer value when a particular monetary amount associated with a particular data transfer is equal or greater than a threshold amount set by an operator of the control processor (consumer could screen merchants by payment method, location, and threshold for number of offered goods, maximum price, affiliation, or other information in the database such that any merchant not meeting the specified filter is excluded from further evaluation and weighting and if the merchant meets the filter the method proceeds to step 307 which compares the comparison information to be weighted for ranking, col. 7, lines 1-38).  However, Wanker fails to disclose: increase a first value when the data transfer occurs between the data providing processor and new data requesting processors, and increase a second value when the data transfer occurs between the data providing processor and data requesting processors who previously requested at least one data transfer; f. only increase the second data transfer value when the data transfer occurring between the data providing processor and data requesting processors who previously requested at least one data transfer is of a same particular data transfer type as a previous data transfer between the data providing processor and data requesting processors who previously requested at least one data transfer.
Diller in the related field of ranking users by activity level within the services exchange medium, teaches increase a first value when the data transfer occurs between the data providing processor and new data requesting processors (client relationships category includes the “number of clients” metric which is defined as the number of clients with the past month which is a positive metric that contributes/adds to the service providers client relationship points, col. 7, lines 26-67, fig. 3), and increase a second value when the data transfer occurs between the data providing processor and data requesting processors who previously requested at least one data transfer (the “repeat clients” metric is defined as the number of repeat clients with the past 12 months and the “repeat clients” metric is a positive metric which contributes/adds to the service providers client relationships points, col. 7, lines 26-67, fig. 3); f. only increase the second data transfer value when the data transfer occurring between the data providing processor and data requesting processors who previously requested at least one data transfer (the “repeat clients” metric is defined as the number of repeat clients with the past 12 months and the “repeat clients” metric is a positive metric which contributes/adds to the service providers client relationships points, col. 7, lines 26-67, fig. 3) is of a same particular data transfer type as a previous data transfer (chart 300 tracks the service providers activities and achievements within a job category and the rank section ranks the service provider’s current rank among all members associated with the job category, col. 9, lines 6-32, fig. 3) between the data providing processor and data requesting processors who previously requested at least one data transfer (the “repeat clients” metric is defined as the number of repeat clients with the past 12 months and the “repeat clients” metric is a positive metric which contributes/adds to the service providers client relationships points, col. 7, lines 26-67, fig. 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Wanker with the system of Diller to provide to increase a first value when the data transfer occurs between the data providing processor and new data requesting processors, and increase a second value when the data transfer occurs between the data providing processor and data requesting processors who previously requested at least one data transfer; f. only increase the second data transfer value when the data transfer occurring between the data providing processor and data requesting processors who previously requested at least one data transfer is of a same particular data transfer type as a previous data transfer between the data providing processor and data requesting processors who previously requested at least one data transfer.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been for the service provider to earn client relationship points for repeat clients because repeat clients are good for the service provider and for the users within the services exchange medium and to earn client relationship points by developing new client relationship (Diller, col. 7, lines 26-67).  

In regards to claim 22, modified Wanker discloses the system of claim 1, and further discloses the control processor (server 12 connected to database 10 storing information related to products offered by merchant, col. 4, lines 17-20, fig. 1) programmed to: a. determine data providing processor rank for a particular data transfer (step 309 produces an aggregate score for each merchant which is the sum of the weighting factors applied to the relevant category of comparison information corresponding to the weighting factor and at step 310 the merchant aggregate values are compared to determine a ranking that is returned to the consumer as a ranking of merchants who are offering the goods the consumer has specified they are interested in purchasing at step 311, col. 7, lines 5-38) using the price (categories of comparison information for product information includes the product’s suggested retail price, col. 4, lines 55-67; product cost and shipping cost 412, fig. 4B) for the particular data transfer (product specific information includes the products suggested retail price from the manufacturer and any discounts or incentives offered, col. 5, lines 3-20).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wanker, in view of Diller, and further in view of US2006/0123014 to Ng (hereinafter referred to as Ng).

In regards to claim 21, modified Wanker discloses the system of claim 1, but fails to disclose wherein the control processor programmed to: a. determine a geographical distance between the data providing processor and the data requesting processor; b. determine the data providing processor rank for a particular data transfer using the geographical distance.
Ng, in the related field of ranking search results based on popularity with mobile device users, teaches wherein the control processor programmed to: a. determine a geographical distance between the data providing processor and the data requesting processor (user may be prompted to enter in a current position or the user’s current location may be extracted from the user’s mobile device and results may then be ranked by distance from the user’s actual current position, para. 0008); b. determine the data providing processor rank for a particular data transfer using the geographical distance (results may then be ranked by distance in miles from the user’s actual current position, para. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Wanker with the system of Ng to provide wherein the control processor programmed to: a. determine a geographical distance between the data providing processor and the data requesting processor; b. determine the data providing processor rank for a particular data transfer using the geographical distance.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to limit search results to results pertaining to a limited geographical area (Ng, para. 0006).

Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 22, have been fully considered by the Examiner.  Applicant’s arguments and amended claims have been considered with respect to the rejection of claim 1 pursuant to 35 USC 112 and the previous rejection is withdrawn.  Applicant’s arguments and revisions to the specification resolves the previous objection to the specification and the previous objection is withdrawn.
Applicant’s arguments with respect to the rejections of claims 1, 21, and 22 under 35 USC 101 and 35 USC 103 have been fully considered by the Examiner.  In regards to the 35 USC 101 rejection, the Applicant argues that: the claims do not fall under any of the groupings of abstract ideas; and the claims as a whole integrate any claimed judicial exception into a practical application.  In regards to the 35 USC 103 rejection, the Applicant argues that the combination of Wanker and Diller fail to disclose the limitations of Independent claim 1.  The Examiner respectively does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 21, and 22 under 35 USC 101 and 35 USC 103 are maintained.
The Applicant argues on pages 2-5 of their Remarks that under Step 2A, Prong 1 of the 2019 PEG, the claims do not recite an abstract idea because the technology described in the claims are not directed to “Methods of Organizing Human Activity”  such as commercial or legal interactions.  Applicant argues that the Examiner has not exclaimed how the technology constitutes commercial or legal interactions and the Examiner’s remarks suggest a misreading of the claims since the claims do not recite data transfers and transactions between user processors for a monetary value since the portion of the claim that references a monetary value is only a small part of the claim. Applicant further states on page 4 of their Remarks that the terms “first monetary value” and “second monetary value” are not mere quantities of money but are ranking values used for prioritizing processors and that the system is clearly applied to organizing processing activity and not organizing human activity.  
Examiner respectfully disagrees with Applicant’s argument because the claims do fall under Certain Methods of Organizing Human Activity, such as commercial or legal interactions.  Para. 0001 of the specification states that the system tracks data relating to data production and transmission provided by one party to another over a network and that Applicant’s invention helps a business select another business for its data production and transmission.  As indicated above and in the previous non-final rejection, data transfers and transactions between user processors for a monetary value are commercial or legal interactions which fall under “Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claim recites generic computer components such as “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; a set of programmed processors connected over a network”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.
Applicant argues on pages 5-6 of their Remarks that even if claim 1 recites a judicial exception, it is clear the claim as a whole integrates the recited judicial exception into a practical application under Step 2A of the 2019 PEG.  Applicant argues that the Examiner has failed to recite all of the additional elements and is only reciting the system architecture.  Applicant further argues on page 6 of their Remarks that the practical application may be, but is not limited to evaluating network architecture and determining the relative value of individual processors within the network and prioritizing network resources to the most effective processors.
Examiner respectfully disagrees with Applicant’s argument.  Evaluating network architecture and determining the relative value of individual processors within the network, and prioritizing network resources to the most effective processors, is not an improvement to the functioning of a computer or a technical solution to a problem.  A computer system tracking data transfers and ranking the data is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  As stated above, the additional elements of: “a system comprising user processors and a control processor, the user processors coupled to input devices and display screens and associated with user accounts, the user processors and the control processor connected over a network; the control processor programmed; and a set of programmed processors connected over a network” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application, and the rejections of claims 1, 22, and 23 pursuant to 35 USC 101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 21, and 23 under 35 USC 103, the Applicant argues on pages 7-9 of their Remarks that the prior art of Wanker and Diller fails to disclose the limitations of independent claim 1.  Applicant states that there is nothing to suggest that the category tags in Wanker involve data transfers or that the weighting factors are increased when data transfers occur.  Applicant states that the Dillner reference does not teach ranking processors, tracking data transfers, nor increasing values when data transfers occur; and further argues that the Dillner reference fails to teach “increase a first value when the data transfer occurs between the data providing processor and new data requesting processors” because the meaning of client in the Dillner reference is a person and not a computer.  
Examiner respectfully disagrees with Applicant’s arguments.  Independent claim 1 includes a limitation for the control processor programmed to track data transfers occurring between the user processors.  Para. 0001 of the specification indicates that data production and transmission is a service provided by one party to another and that the data may related to business interests such as digital media, news, or financial info; or may relate to persona interests, such as one’s medical information including lab reports, diagnosis history or prescriptions.  As stated above and in the previous Non-final office action, Wanker discloses a system for providing merchant rankings to consumers and defines a merchant as any provider of a good or service with the consumer defined as any person or entity seeking information on a good or service.  Applicant’s specification further indicates in para. 0002, that the processors connected over a network may be personal or corporate computers, or mobile devices such as smart phones or tablets.  Therefore, in accordance with the specification and under the broadest reasonable interpretation, Wanker discloses data transfers and weighting factors for the transfers.  In regards to the limitations for increasing data transfer values, Wanker discloses category tags with weighting fields for entering a specific weighting factor with available categories of comparison information, such as security, on time delivery, customer satisfaction, environmental compliance, labor relations, etc., (Wanker, col. 10, lines 13-19, fig. 4b)
In regards to Applicant’s assertion that Dillner fails to teach increasing data transfer values between processors, Applicant’s specification at para 0020 states:
In one embodiment, if a first user contracts for a first service with a second user, the first user's unique outgoing value increases by one and the second user's unique incoming value increases by one. If they contract additional services in the same direction and for the same kind of service, genre or profession, the first user's repeat outgoing value increases by one and the second user's repeat incoming value increases by one. However, if thereafter the second user contracts with the first user, i.e., in the opposite direction, whether for the same or different kind of service, genre, or profession, than the second user's unique outgoing value increases by one and the first user's unique incoming value increases by one.”

Based upon the specification, the claimed limitation is interpreted by the Examiner as adding weight to rankings for data transfers which are services provided to new customers and repeat customers.  Dillner is in the related field of ranking users by activity level with the services exchange medium and teaches a “number of clients” metric and “repeat clients” metric for service provider activities.  Therefore, the combination of Wanker and Dillner teaches all of the limitations of claim 1, and therefore the rejections of claims 1, 22, and 23 pursuant to 35 USC 103 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez (US 8935263) teaches generating rankings of reputation scores in reputation systems.
Davar (US 9990609) teaches evaluating service providers in a social network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
2/11/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 12, 2021